                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PHUONG T. NGUYEN,                               Case No.18-cv-06660-EDL
                                                       Plaintiff,
                                   8
                                                                                         ORDER DENYING DEFENDANT'S
                                                 v.                                      MOTION TO DISMISS AS MOOT
                                   9

                                  10     WELLS FARGO BANK, N.A.,                         Re: Dkt. Nos. 10, 14
                                                       Defendant.
                                  11

                                  12          On December 13, 2018, Defendant Wells Fargo Bank, N.A. moved to dismiss Plaintiff
Northern District of California
 United States District Court




                                  13   Phuong Ngyuen’s first amended complaint. On January 2, 2019, Plaintiff filed a notice of

                                  14   voluntary dismissal. Accordingly, Defendant’s motion is DENIED as moot.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: January 3, 2019

                                  18

                                  19
                                                                                                 ELIZABETH D. LAPORTE
                                  20                                                             United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
